Title: From John Adams to George Washington Adams, 12 November 1815
From: Adams, John
To: Adams, George Washington



Dear George
Quincy Nov. 12. 1815

Every one of your letters has given me  great pleasure, and none more than No. 6. Aug. 15 just received. I am much pleased with the progress of your studies especially in the language of the Muses. When you are Master of the Greek all other Tongues Arts and Sciences you may want, will be easily in your power.
You ought also to bestow Some of your attention upon Numbers and Figures as well as upon Letters. Vulgar and Decimal Fractions, all the Science of proportions, Algebra, Geometry, Conic Sections, Spherical Trigonometry, the Science of Infinitessimals, all these ought to be Studied by you. You never will fix your attention: you never will acquire a patience of Study without them—Your honoured Father owes that pertenacious application, that indefatigable Industry for which he is so remarkable, and which have rendered Such Signal Services to his Country, to the mathematical discipline to which he So chearfully Submitted when about your age.
Let Honour, Candour, Integrity and Humanity, be your Motto, your Maxim your perpetual Watchwords, through the whole of this militant terrestrial Life. Never Suffer the recollection of a mean Action to Sully your immortal Soul.
We are anxious to hear whether your Brothers are happy in their new School and to be informed of the Studies they there pursue.
Studies, George, Studies and Virtues, make Men! All the rest are brutes.
Claudius is removed with his Family to Boston. We have never Seen him or heard any thing from him.
You have not informed Us What Church you attend on Sundays, nor whether you have any Society on other days at Ealing. If the Family has any Company, You no doubt participate in it. You must be silent modest, but attentive Slow to Speak but Swift to hear.
Your Journal is, I hope, a Diary. Nulla Dies, sine Linea. Not a day Should pass without a record. Note down your daily Studies and even your reading. Reading is not Study. Studium Sine Calamo, Somnium—but yet your reading ought to be recorded.
Have you good Dictionaries in Greek Latin French and Italian?
Love to all. A, Dio.
A.